*1128ON MOTION FOR REHEARING GRANTED
PER CURIAM.
The opinion filed November 6, 2002, is withdrawn, and the following is substituted in its place.
Defendant appeals from the denial of his motion for postconviction relief. Contrary to the trial court’s conclusion, the motion is timely pursuant to Wood v. State, 750 So.2d 592 (Fla.1999). However, the trial court correctly denied the motion on the merits, as defendant faile'd to establish prejudice under Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Moreover, the record establishes that there was a factual basis for defendant’s plea, and that defendant, through counsel, stipulated to that factual basis.
AFFIRMED.